         Case 3:19-cv-08191-DWL Document 24 Filed 11/19/20 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Jason Michael Pennock,                          No. CV-19-08191-PCT-DWL
10                    Plaintiff,                         ORDER
11       v.
12       Commissioner      of      Social   Security
         Administration,
13
                      Defendant.
14
15            At issue is the denial of Plaintiff Jason Michael Pennock’s application for Social
16   Security Disability Insurance (“SSDI”) benefits under Title II of the Social Security Act.

17   After reviewing Plaintiff’s Brief (Doc. 15, Pl. Br.), Defendant’s Answer (Doc. 22, Def.
18   Br.), Plaintiff’s Reply (Doc. 23, Reply), and the administrative record (Doc. 11, R.), the

19   Court affirms the decision.

20   I.       BACKGROUND
21            Plaintiff filed his application for SSDI benefits in December 2017, based on an onset
22   date of July 10, 2012.1 (R. at 15.) On January 9, 2019, Plaintiff appeared at a hearing

23   before an administrative law judge (“ALJ”). (R. at 34-55.) On January 29, 2019, the ALJ

24   issued a written decision finding Plaintiff not disabled. (R. at 12-33.) The Appeals Council

25   thereafter denied review, making the decision ripe for this Court’s review. (R. at 1-6.)

26
     1
27          Plaintiff originally alleged an onset date of January 28, 2014 but amended the onset
     date to July 10, 2012 “following discussion with and based on the advice of his
28   representative.” (R. at 15.) The ALJ’s decision was based on the amended July 10, 2012
     date. (Id.)
      Case 3:19-cv-08191-DWL Document 24 Filed 11/19/20 Page 2 of 12



 1          The ALJ found that Plaintiff had “severe” impairments of tinnitus and slight
 2   sensorineural hearing loss; obesity, status post left lower extremity gunshot wound; right
 3   shoulder tendonitis; headaches; post-traumatic stress disorder (“PTSD”); mild
 4   neurocognitive disorder; and depressive disorder. (R. at 18.) As for Plaintiff’s residual
 5   functional capacity (“RFC”), the ALJ found that he can perform “sedentary” work with
 6   certain limitations. (R. at 20.) Specifically, Plaintiff can occasionally crawl, kneel, crouch,
 7   stoop, balance, and climb ramps or stairs; can frequently reach overhead and handle with
 8   his right upper extremity; can have occasional exposure to excessive very loud noise,
 9   excessive vibration, and dangerous machinery with moving mechanical parts; and can
10   work with tasks that can be learned by demonstration within 30 days. (Id.). However,
11   Plaintiff requires a hand-held assistive devise for uneven terrain or prolonged walking and
12   can never climb ladders, ropes, or scaffolds. (Id.) After considering the testimony of a
13   vocational expert, the ALJ concluded that, although Plaintiff could not perform any past
14   relevant work, he could work as a “document preparer,” “addresser,” or “callout operator,”
15   all of which exist in significant numbers in the national economy.             (R. at 26-28).
16   Accordingly, the ALJ concluded that Plaintiff was not disabled. (Id.)
17   II.    LEGAL STANDARDS
18          To determine whether a claimant is disabled under the Social Security Act, the ALJ
19   follows a five-step process. 20 C.F.R. § 404.1520(a); see also Popa v. Berryhill, 872 F.3d
20   901, 905-06 (9th Cir. 2017). The burden of proof is on the claimant for the first four steps
21   and shifts to the Commissioner for the fifth step. Molina v. Astrue, 674 F.3d 1104, 1110
22   (9th Cir. 2012). At step one, the ALJ determines whether the claimant is presently engaged
23   in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). If so, the claimant is not
24   disabled and the inquiry ends. At step two, the ALJ determines whether the claimant has
25   a “severe” medically determinable physical or mental impairment. Id. § 404.1520(a)(4)(ii).
26   If not, the claimant is not disabled and the inquiry ends. Id. At step three, the ALJ considers
27   whether the claimant’s impairment or combination of impairments meets or medically
28   equals an impairment listed in Appendix 1 to Subpart P of 20 C.F.R. Part 404. Id.


                                                  -2-
      Case 3:19-cv-08191-DWL Document 24 Filed 11/19/20 Page 3 of 12



 1   § 404.1520(a)(4)(iii). If so, the claimant is disabled and the inquiry ends; if not, the ALJ
 2   proceeds to step four. Id. At step four, the ALJ assesses the claimant’s RFC and determines
 3   whether the claimant can perform past relevant work. Id. § 404.1520(a)(4)(iv). If so, the
 4   claimant is not disabled and the inquiry ends. Id. If not, the ALJ proceeds to the fifth and
 5   final step and determines whether the Commissioner has shown that claimant can perform
 6   any other work in the national economy based on the claimant’s age, education, work
 7   experience, and RFC. Id. § 404.1520(a)(4)(v). If so, the claimant is not disabled; if not,
 8   the claimant is disabled. Id.
 9          In determining whether to reverse an ALJ’s decision, the district court reviews only
10   those issues raised by the party challenging the decision. Lewis v. Apfel, 236 F.3d 503, 517
11   n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability determination
12   only if it is not supported by substantial evidence or if it is based on legal error. Orn v.
13   Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is more than a scintilla,
14   but less than a preponderance—it is relevant evidence that a reasonable person might
15   accept as adequate to support a conclusion considering the record as a whole. Id.
16          To determine whether substantial evidence supports a decision, the Court must
17   “consider the entire record as a whole and may not affirm simply by isolating a ‘specific
18   quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882
19   (9th Cir. 2006). “The ALJ is responsible for determining credibility, resolving conflicts in
20   medical testimony, and for resolving ambiguities.” Andrews v. Shalala, 53 F.3d 1035,
21   1039 (9th Cir. 1995). Thus, “[w]here the evidence is susceptible to more than one rational
22   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be
23   upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
24   III.   ANALYSIS
25          Plaintiff argues that the ALJ erred by (1) misevaluating certain medical opinions
26   when formulating Plaintiff’s RFC; and (2) improperly rejecting Plaintiff’s symptom
27   testimony. (Pl. Br. at 1, 14, 22.)
28          …


                                                -3-
         Case 3:19-cv-08191-DWL Document 24 Filed 11/19/20 Page 4 of 12



 1           A.     The ALJ Did Not Err in Rejecting Medical Opinions and Formulating
 2                  Plaintiff’s RFC

 3           When formulating Plaintiff’s RFC, the ALJ discussed the medical opinions of
 4   several different sources. (R. at 24-26.) The ALJ clarified at the outset of this discussion
 5   that he would “not defer [to] or adopt any prior administrative findings or medical opinions,
 6   including those from claimant’s medical sources.” (Id. at 24.) Among the medical
 7   opinions discussed by the ALJ were the opinions of Dr. Stephen Gill, a consultative
 8   examiner, and Dr. Roger Nutt, Plaintiff’s treating provider. (Id. at 25-26.) The ALJ
 9   declined to assign much weight to either doctor’s opinion, characterizing Dr. Gill’s opinion
10   as “unpersuasive” and Dr. Nutt’s opinion as “minimally persuasive.” (Id.) Plaintiff now
11   challenges the ALJ’s rejection of these opinions on several grounds.
12                  1.     The Treating Physician Rule
13           Plaintiff argues that the ALJ erred by failing to accord proper deference to Dr. Nutt’s
14   opinion in light of Dr. Nutt’s role as a treating physician. (Pl. Br. at 14-17.) Defendant
15   responds that, although Ninth Circuit law once required ALJs to defer to the opinions of
16   treating physicians, such deference is no longer required because the Social Security
17   Administration (“SSA”) has promulgated new regulations, which became effective in
18   March 2017, that “eliminate the old hierarchy of medical opinions and give no deference
19   to any medical opinions, even those of treating doctors.” (Def. Br. at 12-17.) In reply,
20   Plaintiff argues that the new regulations are irrelevant because the “Ninth Circuit
21   precedent” requiring deference to the opinions of treating physicians is based on Sprague
22   v. Bowen, 812 F.3d 1226 (9th Cir. 1987), which was decided before the SSA promulgated
23   its first set of regulations on this topic in 1991, and thus cannot be overruled by subsequent
24   regulatory developments. (Reply at 6; see also Pl. Br. at 15 [“The ‘treating physician rule’
25   . . . existed long before the 1991 agency regulation. The Ninth Circuit’s precedent was not,
26   and never has been, dependent upon agency regulations.”].)
27           Whether the so-called “treating physician rule”2 remains valid in light of the 2017
28
     2
             The “treating physician rule” provides deference to opinions from treating

                                                  -4-
      Case 3:19-cv-08191-DWL Document 24 Filed 11/19/20 Page 5 of 12



 1   regulations appears to be an open question in the Ninth Circuit.                Although the
 2   Commissioner identifies one recent decision in which a district court did not require
 3   deference to the opinion of a treating physician in light of the 2017 regulations, see Ryan
 4   L.F. v. Comm’r of Soc. Sec., 2019 WL 6468560 (D. Or. 2019), it doesn’t appear that the
 5   plaintiff in that case raised the same challenges that Plaintiff seeks to raise here concerning
 6   those regulations’ validity. Webster v. Fall, 266 U.S. 507, 511 (1925) (“Questions which
 7   merely lurk in the record, neither brought to the attention of the court nor ruled upon, are
 8   not to be considered as having been so decided as to constitute precedents.”); Sloan v. State
 9   Farm Mut. Auto. Ins. Co., 360 F.3d 1220, 1231 (10th Cir. 2004) (“[C]ases are not authority
10   for propositions not considered.”) (internal quotation marks omitted).
11          Having carefully considered the parties’ arguments, the Court concludes that
12   Defendant’s position is correct. In Schisler v. Sullivan, 3 F.3d 563 (2d Cir. 1993), the
13   Second Circuit confronted essentially the same issue. During 1970s and 1980s, a period
14   in which there were “no comprehensive administrative regulations concerning the” weight
15   to be afforded to the opinions of treating physicians, the Second Circuit chose to create a
16   “judge-made treating physician rule” that required such opinions to be afforded a certain
17   degree of deference. Id. at 565-67. Later, in 1991, the Department of Health and Human
18   Services promulgated new regulations that “set forth comprehensive guidelines . . . for
19   evaluating the medical opinions of treating physicians in disability benefit claims
20   proceedings.” Id. at 566. Critically, these new regulations “differ[ed] from [the Second
21   Circuit’s] version of the treating physician rule in material respects.” Id. In Schisler, the
22   Second Circuit addressed whether the new regulations could effectively overrule its earlier
23   “judge-made” precedent on this issue. Although some district courts had concluded (just
24   as Plaintiff argues here) that the judge-made precedent “maintained its overriding and
25
26   physicians because they “are employed to cure and thus have a greater opportunity to know
     and observe the patient as an individual, [and so] their opinions are given greater weight
27   than the opinions of other physicians.” Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir.
     1996). The rule also requires an ALJ to provide specific and legitimate reasons, based on
28   substantial evidence, to reject a treating physician’s opinion. Lester v. Chater, 81 F.3d
     821, 831-33 & n.8 (9th Cir. 1996).


                                                  -5-
         Case 3:19-cv-08191-DWL Document 24 Filed 11/19/20 Page 6 of 12



 1   paramount status and effect” (id.), the Second Circuit disagreed and held that the new
 2   regulations were “binding” on district courts in Social Security appeals:
 3           The Secretary has the statutory authority to promulgate regulations
             concerning the weighing of evidence, including the weight to be given to
 4
             opinions of treating physicians, in adjudicating claims under HHS’s
 5           benefits scheme. Although the new regulations depart in various ways from
             this circuit’s version of the rule, they are neither arbitrary, capricious, nor
 6           contrary to the statute. They are thus valid. Because they are valid, they
 7           are binding on the courts.
 8   Id. at 564-65.

 9           The Court finds this analysis compelling, and Plaintiff has not identified any reason

10   to believe the Ninth Circuit would reach a different conclusion if presented with the same

11   issue.3 Accordingly, Plaintiff is not entitled to reversal based on his argument that the ALJ

12   applied the wrong legal standard when evaluating the opinion of his treating physician.

13                    2.   Opinion of Stephen Gill, Ph.D.

14           On February 28, 2018, Stephen Gill, Ph.D. performed a consultative examination of

15   Plaintiff. (R. at 1635-40.) Dr. Gill noted that Plaintiff’s mood was depressed and anxious

16   and diagnosed Plaintiff with severe PTSD and depressive disorder with sleep disturbance.

17   (R. at 1638-39.) Dr. Gill opined that Plaintiff would likely have significant limitations in

18   “understanding and remembering simple and detailed instructions given by an employer;”

19   “carrying out simple and detailed instructions, maintain[ing] attention and concentration

20   over time and completing a normal workweek,” “interacting with the general public and

21   with peers and supervisors in a work setting given his [PTSD],” and “responding to changes

22   in the work setting and shifting from tasks to tasks in a work environment.” (R. at 1640.)

23
     3
24         Although Plaintiff identifies Sprague v. Bowen, 812 F.2d 1226 (9th Cir. 1987), as
     the decision in which the Ninth Circuit adopted the treating physician rule, Sprague
25   suggests the rule was actually adopted in Murray v. Heckler, 722 F.2d 499 (9th Cir. 1983).
     And in Murray, the Ninth Circuit explained that it was adopting this rule in part because it
26   “agree[d]” with the decisions of the Second, Fifth, and Sixth Circuits “in giving greater
     weight to the opinions of treating physicians.” Id. at 501-02. Because the Ninth Circuit’s
27   “judge-made” rule concerning treating physicians has its roots in Second Circuit law, this
     provides even more reason to believe the Ninth Circuit would agree with Schisler’s
28   determination that such judge-made law may be overruled by subsequent regulatory
     developments.


                                                   -6-
      Case 3:19-cv-08191-DWL Document 24 Filed 11/19/20 Page 7 of 12



 1          The ALJ concluded that Dr. Gill’s opinion was “unpersuasive” because (1) Dr.
 2   Gill’s opined limitations were “extreme” in light of Plaintiff’s self-reported daily activities;
 3   (2) Dr. Gill’s examination was “fairly benign,” so his opinions must have been “heavily”
 4   dependent on Plaintiff’s subjective complaints; and (3) Dr. Gill “was not able to review the
 5   claimant’s medical records in their entirety which do not support [the opined] restrictions
 6   and do not corroborate [Plaintiff’s] allegations to the extent reported.” (Id.)
 7          The ALJ did not commit reversible error by rejecting Dr. Gill’s opinion for these
 8   reasons. During his examination of Plaintiff, Dr. Gill noted that Plaintiff was taking a “full
 9   load” of college courses, with plans to graduate in 2018, and that Plaintiff’s “average day”
10   involved waking up at 6:00 am, going to school, and taking classes and/or studying in the
11   library until 5:00 pm. (R. at 1637.) Dr. Gill also noted that Plaintiff had adequate social
12   skills, intact mental status, a Folstein Mental Status Exam score (which assesses Plaintiff’s
13   memory and cognitive functions) in the “normal” range, and adequate insight and
14   judgment. (R. at 1638-39.) These findings are inconsistent with the extreme limitations to
15   which Dr. Gill opined. It was permissible for the ALJ identify this discrepancy as a reason
16   for rejecting Dr. Gill’s opinion. See, e.g., Frost v. Berryhill, 727 Fed. Appx. 291, 294 (9th
17   Cir. 2018) (ALJ appropriately rejected physician opinion based on one examination,
18   incomplete medical record review, and claimant’s own self-reported symptoms when
19   claimant’s ability to go to public places undermined physician’s opinion that claimant
20   “would have difficulty interacting with coworkers and the public”); Rollins v. Massanari,
21   261 F.3d 853, 856 (9th Cir. 2001) (ALJ appropriately rejected physician opinion when
22   restrictions set forth by physician “appear[ed] to be inconsistent with the level of activity
23   that [the claimant] engaged in”); McHugh v. Comm’r of Soc. Sec. Admin., 2020 WL
24   4035168, *2-3 (D. Ariz. 2020) (ALJ appropriately rejected physician opinion that claimant
25   “could only engage in simple work-like procedures” where claimant was successfully
26   pursuing a college degree).
27                 3.      Opinion of Roger Nutt, M.D.
28          Roger Nutt, M.D. served as Plaintiff’s treating provider. Dr. Nutt provided a


                                                  -7-
      Case 3:19-cv-08191-DWL Document 24 Filed 11/19/20 Page 8 of 12



 1   medical assessment of Plaintiff’s ability to do work-related activities (R. at 1685-87), a
 2   headache questionnaire (R. at 1688), and a statement of disability (R. at 1705). In the
 3   headache questionnaire, Dr. Nutt indicated that Plaintiff has 12-16 headaches per month,
 4   for up to 8 hours each, and that these headaches cause Plaintiff to suffer from nausea,
 5   vomiting, and photophobia and interfere with Plaintiff’s concentration, memory, attention,
 6   sleep, and ability to work at a persistent pace. (R. at 1688.) Dr. Nutt opined that, as a result
 7   of the headaches, Plaintiff would be absent from any employment 16 times per month.
 8   (Id.) In the medical assessment, Dr. Nutt opined that Plaintiff could sit for six hours,
 9   stand/walk for three hours, occasionally lift up to ten pounds, frequently lift up to five
10   pounds, and frequently use his upper extremities. (R. at 1685-87.) Finally, in the statement
11   of disability, Dr. Nutt opined that Plaintiff “has severe limitations in physical, visual, and
12   cognitive abilities that prohibit him from performing the normal tasks of an otherwise
13   capable employee.” (R. at 1705.)
14          The ALJ concluded that Dr. Nutt’s opinion was “minimally persuasive” because (1)
15   “the examination conducted on the same day as [Dr. Nutt] completed the questionnaires
16   was unremarkable aside from his note of an antalgic gait”; (2) Dr. Nutt’s opinions were
17   “based on the claimant’s subjective complaints rather than the doctor’s examination
18   findings, as the doctor essentially indicated word for word what the claimant reported”; (3)
19   Plaintiff had provided conflicting reports to other doctors, by reporting lesser headache
20   symptoms, rejecting headache-related medication, and “consistently den[ying] throughout
21   the longitudinal medical report having any nausea or vomiting due to headaches”; (4)
22   Plaintiff’s subjective reports to Dr. Nutt were also contradicted by Plaintiff’s daily
23   activities, including attending school and driving out of state; and (5) Dr. Nutt provided
24   “no support” for the opinion that Plaintiff would miss 16 days of work each month. (R. at
25   25-26.)
26          The ALJ did not commit reversible error by rejecting Dr. Nutt’s opinion for these
27   reasons. In particular, it was permissible for the ALJ to focus on the lack of consistency
28   and supportability of Dr. Nutt’s opinion with the Dr. Nutt’s own examination notes and the


                                                  -8-
      Case 3:19-cv-08191-DWL Document 24 Filed 11/19/20 Page 9 of 12



 1   entire medical record. See, e.g., Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)
 2   (“The ALJ rejected Dr. Tobin’s statement that Bayliss could stand or walk for only fifteen
 3   minutes at a time. Dr. Tobin took clinical notes on the same day that he made this
 4   statement.   These notes, and the doctor's other recorded observations and opinions
 5   regarding Bayliss’s capabilities, contradict Dr. Tobin’s statement assessing Bayliss’s
 6   ability to stand or walk. Such a discrepancy is a clear and convincing reason for not relying
 7   on the doctor’s opinion regarding Bayliss’s limited ability to stand and walk.”); Batson v.
 8   Comm’r of Soc. Sec., 359 F.3d 1190, 1195 & n.3 (9th Cir. 2004) (court properly discounted
 9   treating doctors’ opinions that were not supported by objective evidence and were based
10   on claimant’s subjective testimony).
11          Additionally, there was substantial evidence supporting the ALJ’s finding of such
12   inconsistency. For example, on the day of Dr. Nutt’s examination, Plaintiff denied
13   headaches, memory loss, anxiety, depression, and mood swings and did not report
14   photophobia, nausea, or vomiting. (R. at 1648.) When meeting with other doctors,
15   Plaintiff made similar statements that were inconsistent with Dr. Nutt’s opinions. (See,
16   e.g., R. at 547 [“[H]e reports that he’s having HA [headaches] at least 2/month . . . . He
17   endorses photophobia, but no phonophobia, nausea, vomiting. . . . He has not used any
18   Imitrex SQ yet.”], 883 [“He states that he hasn’t used an Imitrex SQ in a while, stating that
19   he doesn’t feel the HA [headaches] were ‘bad enough’ to warrant that.”], 1115 [“no nausea
20   or vomiting”], 1636 [“The claimant is prescribed pain medications, but he said he does not
21   take them except on rare occasions because he is afraid of their addictive potential.”)
22          B.     The ALJ Did Not Err in Rejecting Plaintiff’s Symptom Testimony
23          Plaintiff argues that the ALJ committed reversible error by rejecting his symptom
24   testimony. (Pl. Br. 1, 22.) Plaintiff alleges that the ALJ used boilerplate language
25   regarding the severity of his reported symptoms, which failed to connect the medical
26   evidence to a finding that any specific part of his testimony lacked credibility. (Pl. Br. at
27   23-24.) Plaintiff further argues that this error cannot be considered harmless, because the
28   vocational expert testified that his reported symptoms would interfere with his ability to


                                                 -9-
     Case 3:19-cv-08191-DWL Document 24 Filed 11/19/20 Page 10 of 12



 1   perform any sustained work, and that this error alone means the Court should remand for
 2   calculation of benefits without further hearings. (R. at 25-26.) Defendant responds that
 3   the ALJ provided legally sufficient reasons for finding that Plaintiff’s pain testimony was
 4   inconsistent with the objective medical evidence and with “other evidence” in the record,
 5   such as Plaintiff’s reported activity levels. (Def. Br. 26.)
 6          The Court agrees with Defendant.           Plaintiff testified that he has difficulty
 7   performing numerous daily living activities and is unable to work due to physical
 8   impairments, mental conditions, and migraine headaches. (R. at 38-48.) As for physical
 9   impairments, Plaintiff testified that due to a gunshot injury to his left hip, he is unable to
10   walk more than half a mile; he is unable to sit for more than 10 to 20 minutes; he has trouble
11   reaching and using his left hand; and he has right shoulder pain due to cane usage. (Id.)
12   As for mental conditions, Plaintiff testified that he has difficulty sustaining concentration
13   and easily loses focus; he has panic attacks in groups of 20 or more people; he is irritable,
14   easy to anger, and snaps easily; he has difficulty sleeping due to anxiety, pain, and
15   nightmares; and he does not interact with “stupid” people (like those he might come in
16   contact with in a retail job) very well and does not interact with other students in class
17   during school. (Id.) He explained that due to his panic attacks, he is not able to drive for
18   fear that he may “freak out.” (Id.) He further testified that he has severe migraine
19   headaches, which can last for two to three days, and light sensitivity that can cause
20   migraines after thirty minutes from things like computer screens. (Id.)
21          An ALJ performs a two-step analysis to evaluate a claimant’s testimony regarding
22   pain and symptoms. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014); see also 20
23   C.F.R. § 404.1529(c).     First, the ALJ evaluates whether the claimant has presented
24   objective medical evidence of an underlying medically determinable physical or mental
25   impairment “which could reasonably be expected to produce the pain or other symptoms
26   alleged.” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (internal quotation
27   marks omitted); see also 20 C.F.R. § 404.1529(c)(1). If so, the ALJ must then evaluate the
28


                                                 - 10 -
     Case 3:19-cv-08191-DWL Document 24 Filed 11/19/20 Page 11 of 12



 1   statements in context of the (1) objective medical evidence and (2) other evidence 4 in the
 2   record.   See 20 C.F.R. §§ 404.1529(c)(2)-(3).       The ALJ may “reject the claimant’s
 3   testimony about the severity of [his] symptoms only by offering specific, clear and
 4   convincing reasons for doing so,” Smolen, 80 F.3d at 1281, and not “merely because they
 5   are unsupported by objective medical evidence,” Reddick v. Chater, 157 F.3d 715, 722 (9th
 6   Cir. 1998); see also 20 C.F.R. § 404.1529(c)(2). This requirement is meant to prevent an
 7   ALJ from “arbitrarily discredit[ing]” the claimant’s subjective testimony. Thomas, 278
 8   F.3d at 958.
 9          Here, the ALJ found that the first step was satisfied, because Plaintiff’s “medically
10   determinable impairments could reasonably be expected to produce the . . . alleged
11   symptoms.” (R. at 26.) When evaluating the second step, the ALJ found that Plaintiff’s
12   “statements concerning the intensity, persistence and limiting effects of these symptoms
13   are not entirely consistent with the medical evidence and other evidence in the record.”
14   (Id.) The ALJ further explained that “the limitations alleged by the claimant that find
15   support within the totality of the evidence of record have been accommodated by the above
16   residual functional capacity finding.” (Id.) Specifically, the ALJ highlighted Plaintiff’s
17   record of physical activity; independent travel to Missouri; social activities at school and
18   group therapy; objective medical evidence showing Plaintiff’s ability to recall information
19   despite his claims of memory issues; Plaintiff’s testimony of his ability to manage memory
20   issues including calendars, notes, and alarms; and normal results on brain MRI, CT, and
21   EEG tests. (R. at 22-23.) Plaintiff also denied the need to take migraine medication (R. at
22   883), told physicians that he had stopped attending therapy (R. at 1635), and stated that he
23   4
             The ALJ considers non-objective factors—as reported by the plaintiff and medical
24   or nonmedical sources—relevant in assessing a plaintiff’s reported symptoms, including:
     the plaintiff’s daily activities; the location, duration, frequency, and intensity of the
25   plaintiff’s pain or other symptoms; precipitating and aggravating factors; the type, dosage,
     effectiveness, and side effects of any medication the plaintiff’s takes or has taken to
26   alleviate his or her pain or other symptoms; treatment apart from medication that the
     plaintiff receives or has received for relief from pain or other symptoms; any measures that
27   the plaintiff uses or has used to relieve his or her pain or other symptoms (e.g., standing for
     a period every hour or lying flat); and other factors concerning the plaintiff’s functional
28   limitations and restrictions due to pain or other symptoms. 20 C.F.R. § 404.1529(c)(3)(i)-
     (vii).


                                                 - 11 -
     Case 3:19-cv-08191-DWL Document 24 Filed 11/19/20 Page 12 of 12



 1   does not take his prescribed pain medications due to fear of addiction (R. at 1636). All of
 2   these factors were appropriately considered by the ALJ. See, e.g., Fair v. Bowen, 885 F.2d
 3   597, 603 (9th Cir. 1989) (“an unexplained, or inadequately explained, failure to seek
 4   treatment or follow a prescribed course of treatment” can be used to discount pain
 5   testimony); Tommasetti, 533 F.3d at 1039 (the ALJ permissibly “inferred that [plaintiff’s]
 6   pain was not as all-disabling as he reported in light of the fact that he did not seek an
 7   aggressive treatment program and did not seek an alternative or more-tailored treatment
 8   program after he stopped taking an effective medication”); Javalera v. Saul, 806 Fed.Appx.
 9   516, 518 (9th Cir. 2020) (ALJ appropriately discounted pain testimony where the medical
10   record showed “unremarkable findings” that did not substantiate [plaintiff’s] claims of
11   disabling pain).
12          “Credibility determinations are the province of the ALJ. Where, as here, the ALJ
13   has made specific findings justifying a decision to disbelieve an allegation of excess pain,
14   and those findings are supported by substantial evidence in the record, [the court’s] role is
15   not to second-guess that decision.” Fair, 885 F.2d at 604 (citation omitted). Here, the ALJ
16   provided specific, clear, and convincing reasons supported by substantial evidence in the
17   record as a whole for discounting Plaintiff’s subjective pain testimony. Thus, the Court
18   finds no reversible error.
19          Accordingly,
20          IT IS ORDERED affirming the January 29, 2019 decision of the Administrative
21   Law Judge (R. at 12-33), as upheld by the Appeals Council (R. at 1-6).
22          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
23   consistent with this Order and close this case.
24          Dated this 19th day of November, 2020.
25
26
27
28


                                                - 12 -
